Citation Nr: 0702510	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  99-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to entitlement to Department of Veterans Affairs (VA) 
compensation benefits.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant had active service from May 1967 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 administrative decision of the 
VA Regional Office (RO) in Los Angeles, California.  In that 
decision, the RO determined that the appellant was barred 
from eligibility for VA compensation benefits.  

Review of the record shows that during the course of the 
appeal, the appellant has, on several occasions, requested 
hearings before the Board, but none has been held because the 
appellant has been incarcerated.  His most recent request was 
in a letter received at the Board in August 2006.  The record 
includes a memorandum to the file prepared by the RO in 
May 2006 in which it outlined its attempts to contact the 
veteran for information as to when he would be released from 
prison; the RO stated the appellant had not responded to its 
request for this information and was therefore forwarding the 
case to the Board.  This May 2006 memorandum and the 
appellant's most recent request for a Board hearing were of 
record when the appellant's representative prepared its 
Informal Hearing Presentation.  In that memorandum, the 
representative noted that the RO had been unable to determine 
the appellant's release date.  The representative did not 
provide information about a prison release date and did not 
object to proceeding with the claim.  In view of this 
history, the Board will proceed with its decision.  


FINDINGS OF FACT

1. The appellant had at least four military convictions under 
Article 15, Uniform Code of Military Justice; he was also 
convicted by a civil court of felonious assault and was 
sentenced to confinement at hard labor for a period not 
exceeding five years.

2.  There is no evidence that the appellant was insane at the 
time of committing the felony, which was the offense that 
caused his undesirable discharge from active service.  


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA compensation benefits.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. § 3.12 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The administrative decision from which this appeal arises is 
dated in December 1997.  Prior to that decision, in a letter 
dated in September 1997, the RO informed the appellant that 
VA would make a decision about the character of his military 
service and his eligibility for VA benefits.  The RO provided 
the appellant with pertinent regulations and advised him to 
submit information or evidence that would tend to support his 
claim, such as the events leading to the discharge.  The RO 
notified the appellant that he should submit any evidence, 
contention, or argument bearing on the issue.  The RO advised 
the appellant of VA's duty to help develop the claim, such as 
obtaining a report from the service department of the facts 
and circumstances leading to his discharge.  

Though it pre-dated the enactment of the VCAA, it is the 
judgment of the Board that through the September 1997 letter 
VA effectively met its duty to notify consistent with the 
VCAA.  Furthermore, in a letter dated in December 2005, the 
RO specifically requested that the appellant submit any 
evidence in his possession that pertains to his claim.  The 
appellant did not respond.  Even though it might be argued 
that all VCAA-content complying notice was not complete prior 
to the initial adjudication of the matter on appeal, the 
Board specifically finds that the veteran was not prejudiced 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
The RO obtained extensive service department records, 
including the appellant's service personnel records and 
records of proceedings associated with his service discharge.  
These included records of Article 15 proceedings and records 
of a criminal case against the appellant in a civilian court.  
Although the appellant has stated that he filed forms 
requesting correction of his military records, he has not 
submitted or identified any response from the service 
department.  

The appellant's representative has argued that the case 
should be remanded for VA notice to the appellant that VA 
will consider evidence of alcoholism, evidence of personality 
or character disorder, evidence of the overall quality of the 
appellant's service, and evidence of family or personal 
problems.  The Board does not find that such is required 
because the appellant was fully informed of the law and 
regulations concerning character of discharge and was 
notified that he should submit any evidence in his possession 
pertaining to the claim.  In the Board's judgment, there is 
no indication there is any outstanding evidence that is 
needed before deciding the claim.  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  See 
38 C.F.R. § 3.1(d).  If the former service member did not die 
in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim was based was terminated by a 
discharge or release under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A 
discharge under honorable conditions is binding on the VA as 
to the character of discharge.  See 38 C.F.R. § 3.12(a).  

A discharge because of an offense involving moral turpitude, 
which includes, generally, conviction of a felony or a 
discharge because of willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.312(d)(3), (4).  A discharge based on willful 
and persistent misconduct includes a discharge under other 
than honorable conditions if that discharge was given for 
more than a minor offense.  See 38 C.F.R. § 3.124(d).  A 
discharge or release from service under dishonorable 
conditions is a bar to the payment of benefits unless, 
however, it is found that the person was insane at the time 
of committing the offense causing the discharge.  See 
38 C.F.R. § 3.12.  

Review of the record reveals a number of disciplinary 
problems during the appellant's period of service and that he 
was given an undesirable discharge.  The record shows that he 
received nonjudicial punishment under Article 15, UCMJ, as a 
result of the following: willful destruction of government 
property and absenting himself from his unit in 
December 1968; in January 1969, he failed to go at the time 
prescribed to his place of duty; in February 1969, he failed 
to go at the time to his prescribed place of duty and 
wrongfully had in his possession marijuana; and in 
October 1969 he failed to obey a lawful order.  Records from 
the District Court of Saline County, Kansas, show that in 
March 1970, the appellant was convicted of the offense of 
felonious assault and was sentenced to confinement at hard 
labor for a period not exceeding five years.  

In July 1970, the appellant entered a signed statement that 
he did not intend to appeal his conviction for assault with 
intent to commit a felony.  In a letter dated in August 1970, 
a representative of the Judge Advocate General Corps (JAG) 
counseled the appellant that the Army had initiated action to 
discharge him from the service under Army Regulation 635-206 
and explained that under that regulation a member of the Army 
who has been convicted of an offense in a civilian court may 
be discharged from the Army under the Uniform Code of 
Military Justice if he could have received a punitive 
discharge of more than a year's confinement.  The JAG officer 
advised the appellant that he most probably would receive an 
undesirable discharge and that this discharge would cause him 
to forfeit most of his military benefits, such as those from 
the Veterans Administration and under the G.I. Bill.  

In written statement in September 1970, the appellant said he 
wanted to be reinstated and rejoin his company and prove that 
he could serve as a proud soldier should.  On behalf of the 
appellant, a fellow serviceman said in a September 1970 
statement that he had found the appellant to be a willing and 
cooperative worker, above the normal for a young soldier in 
both productivity and attitude.  He said that at the time of 
the arrest, he felt that the appellant had true value to the 
military and that he would become more of an asset in the 
months to come.  

In September 1970, a Board of Officers considered the 
evidence and found the appellant unfit for military service 
because of the conviction by civil authorities.  In 
October 1970, the Acting Commander of the Headquarters 1st 
Infantry Division (Mech) and Fort Riley directed discharge of 
the appellant under provisions of AR 635-206, conviction by a 
civil court, and stated the appellant would be furnished with 
an undesirable discharge certificate.  The appellant's 
service records were annotated showing the appellant was 
sentenced on the charge of assault to commit felony-rape for 
a period not to exceed five years.  

The appellant's service medical records are silent with 
respect to treatment for, or a diagnosis of, a mental 
disorder.  The appellant's May 1967 enlistment examination 
reveals that the appellant's psychiatric state was normal and 
that the appellant denied depression, excessive worry or 
nervous trouble of any manner.  Likewise, there is no later 
entry in his service medical records concerning any mental 
disorder.  

Although the RO cited willful and persistent misconduct as 
the reason for its decision that the appellant's character of 
discharge is bar to VA payments, the Board finds that the 
appellant's discharge was because of his conviction of a 
felony, in particular, conviction of felonious assault in a 
civilian court in March 1970.  Although the appellant's 
representative argues that the case should be remanded for a 
new administrative decision, the Board finds this unnecessary 
because, though advised to do so, the appellant has submitted 
no evidence, including any evidence, medical or otherwise, 
that he was insane at any time during service.  Further, it 
is undisputed that he was convicted of a felony, and this 
offense was cited in both the RO's administrative decision 
and the statement of the case.  Consequently, the Board must 
find that the character of the appellant's discharge from 
service is dishonorable based on an offense involving moral 
turpitude and that, as a result, he is not eligible for VA 
compensation benefits.     


ORDER

Eligibility for VA compensation benefits is denied based upon 
the character of the appellant's discharge.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


